DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/30/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,833,078. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims have been patented.
Regarding claim 1, Pat ‘078 discloses, in claim 1, a method for forming a semiconductor apparatus, comprising: 

forming a second FET that is stacked on the first FET along a direction substantially perpendicular to the substrate and includes a second gate (“a second FET stacked on the first FET along a direction substantially perpendicular to the substrate and comprising a second gate”, in claim 1 of Pat ‘078, is interpreted as the same limitation); 
forming a first routing track and a second routing track that is electrically isolated from the first routing track, each of the first and second routing tracks being provided on a routing plane stacked on the second FET along the direction (“a first routing track and a second routing track electrically isolated from the first routing track, each of the first and second routing tracks being provided on a routing plane stacked on the second FET along the direction”, in claim 1 of Pat ‘078, is interpreted as the same limitation); 
forming a first conductive trace configured to conductively couple the first gate of the first FET to the first routing track (“a first conductive trace configured to conductively couple the first gate of the first FET to the first routing track”, in claim 1 of Pat ‘078, is interpreted as the same limitation); and 
forming a second conductive trace configured to conductively couple the second gate of the second FET to the second routing track (“a second conductive trace configured to conductively couple the second gate of the second FET to the second routing track”, in claim 1 of Pat ‘078, is interpreted as the same limitation).

Regarding claim 3, Pat ‘078 discloses, in claim 3, forming the first routing track and the second routing track comprises forming the first routing track and the second routing track above the second gate along the direction substantially perpendicular to the substrate (“the first and second routing tracks are provided above the second gate along the direction substantially perpendicular to the substrate”, in claim 3 of Pat ‘078, is interpreted as the same limitation).
Regarding claim 4, Pat ‘078 discloses, in claim 4, forming the first conductive trace comprises forming the first conductive trace that bypasses the second gate and the second FET (“the first conductive trace bypasses the second gate and the second FET”, in claim 4 of Pat ‘078, is interpreted as the same limitation).
Regarding claim 5, Pat ‘078 discloses, in claim 5, forming a third FET that includes a third gate on the substrate; forming a fourth FET that is stacked on the third FET along the direction substantially perpendicular to the substrate and includes a fourth gate; forming a third conductive trace configured to conductively couple the third gate of the third FET to the second routing track; and forming a fourth conductive trace configured to conductively couple the fourth gate of the fourth FET to the first routing track (“a third FET formed on the substrate and comprising a third gate; a fourth FET stacked on the third FET along the direction substantially 
Regarding claim 6, Pat ‘078 discloses, in claim 6, forming the fourth FET comprises stacking the fourth gate on the third gate along the direction (“the fourth gate is stacked on the third gate along the direction”, in claim 6 of Pat ‘078, is interpreted as the same limitation).
Regarding claim 7, Pat ‘078 discloses, in claim 7, forming the third conductive trace comprises forming the third conductive trace that bypasses the fourth gate and the fourth FET (“the third conductive trace bypasses the fourth gate and the fourth FET”, in claim 7 of Pat ‘078, is interpreted as the same limitation).
Regarding claim 8, Pat ‘078 discloses, in claim 8, forming the third conductive trace comprises forming the third conductive trace that bypasses the fourth gate and the fourth FET (all limitations are the same with the limitations recited in claim 8 of Pat ‘078).
Regarding claim 9, Pat ‘078 discloses, in claim 9, forming the first FET includes forming one of a n-type FET and a p-type FET to be the first FET; and forming the second FET includes forming another one of the n-type FET and the p-type FET to be the second FET, the first FET and the second FET being complementary FETs (“the first and the second FETs are complementary FETs including a n-type FET and a p-type FET”, in claim 9 of Pat ‘078, is interpreted as the same limitation).
Regarding claim 10, Pat ‘078 discloses, in claim 10, the second gate is stacked on the first gate and the fourth gate is stacked on the third gate, the first and second routing tracks are 
Regarding claim 11, Pat ‘078 discloses, in claim 11, a second gate area that is a gate area being a maximum cross-sectional area of the gate intersecting with a plane substantially perpendicular to the direction substantially perpendicular to the substrate, is equal to or larger than a first gate area (all limitations are the same with the limitations recited in claim 11 of Pat ‘078); 
a fourth gate area is equal to or larger than a third gate area; forming the second FET includes staggering the second gate above the first gate; and forming the fourth FET includes staggering the fourth gate above the third gate (“a fourth gate area is equal to or larger than a third gate area, the second gate is staggered above the first gate, and the fourth gate is staggered above the third gate”, in claim 11 of Pat ‘078, is interpreted as the same limitation).

forming the second FET includes staggering the second gate above the first gate; and forming the fourth FET includes staggering the fourth gate above the third gate (“the second gate is staggered above the first gate, and the fourth gate is staggered above the third gate”, in claim 12 of Pat ‘078, is interpreted as the same limitation).
Regarding claim 13, Pat ‘078 discloses, in claim 13, forming the first FET further includes: forming a first set of semiconductor bars stacked along the direction; and forming the first gate that surrounds the first set of semiconductor bars and is attached to the first set of semiconductor bars; and forming the second FET further includes: forming a second set of semiconductor bars stacked along the direction; and forming the second gate that surrounds the second set of semiconductor bars and is attached to the second set of semiconductor bars (“the first FET further comprises a first set of semiconductor bars stacked along the direction in which the first gate surrounds and is attached to the first set of semiconductor bars, and wherein the second FET further comprises a second set of semiconductor bars stacked along the direction in which the second gate surrounds and is attached to the second set of semiconductor bars”, in claim 13 of Pat ‘078, is interpreted as the same limitation).
Regarding claim 14, Pat ‘078 discloses, in claim 14, forming the second set of semiconductor bars further comprises stacking the second set of semiconductor bars on the first set of semiconductors bars along the direction (“the second set of semiconductor bars is 
Regarding claim 15, Pat ‘078 discloses, in claim 15, at least one of the first gate and the second gate includes a transition metal (all limitations are the same with the limitations recited in claim 15 of Pat ‘078).
Regarding claim 16, Pat ‘078 discloses, in claim 16, the transition metal is Ruthenium (all limitations are the same with the limitations recited in claim 16 of Pat ‘078).
Regarding claim 17, Pat ‘078 discloses, in claim 17, forming a dielectric layer that includes one or more dielectric materials between the first gate and the second gate, the dielectric layer separating and conductively isolating the first gate and the second gate (“the first gate and the second gate are separated and conductively isolated by the dielectric layer including one or more dielectric materials”, in claim 17 of Pat ‘078, is interpreted as the same limitation).
Regarding claim 18, Pat ‘078 discloses, in claim 18, at least one of the first gate and the second gate includes a first structure covering at least one of the first set of semiconductor bars and the second set of semiconductor bars, a second structure covering the first structure, and a third structure covering the second structure (all limitations are the same with the limitations recited in claim 18 of Pat ‘078).
Regarding claim 19, Pat ‘078 discloses, in claim 19, the first structure includes a layer having high dielectric constant (high-k layer) and a barrier layer that prevents diffusion between the high-k layer and the second structure, the second structure includes a work-function layer that adjusts a work-function of the respective gate and a blocking layer that prevents diffusion 
Regarding claim 20, Pat ‘078 discloses, in claim 20, a method for forming a semiconductor apparatus, comprising: 
forming a first field-effect transistor (FET) including a first gate and a first channel on a substrate of the semiconductor apparatus (“a first field-effect transistor (FET) formed on a substrate and comprising a first gate and a first channel”, in claim 20 of Pat ‘078, is interpreted as the same limitation); 
forming a second FET that is stacked on the first FET along a direction substantially perpendicular to the substrate and includes a second gate and a second channel, the first channel and the second channel being separated and conductively isolated by a dielectric layer, and the first gate and the second gate being separated and conductively isolated by the dielectric layer (“a second FET stacked on the first FET along a direction substantially perpendicular to the substrate and comprising a second gate and a second channel, the first channel and the second channel being separated and conductively isolated by a dielectric layer, and the first gate and the second gate being separated and conductively isolated by the dielectric layer”, in claim 20 of Pat ‘078, is interpreted as the same limitation); 
forming a first routing track and a second routing track electrically isolated from the first routing track, each of the first and second routing tracks being provided on a routing plane stacked on the second FET along the direction (“a first routing track and a second routing track electrically isolated from the first routing track, each of the first and second routing tracks being 
forming a first conductive trace configured to conductively couple the first gate of the first FET to the first routing track, the first conductive trace bypassing the second gate and the second FET (“a first conductive trace configured to conductively couple the first gate of the first FET to the first routing track, the first conductive trace bypassing the second gate and the second FET”, in claim 20 of Pat ‘078, is interpreted as the same limitation); and 
forming a second conductive trace configured to conductively couple the second gate of the second FET to the second routing track (“a second conductive trace configured to conductively couple the second gate of the second FET to the second routing track”, in claim 20 of Pat ‘078, is interpreted as the same limitation).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maejima (US 2009/0267128).
Regarding claim 1, Maejima discloses, in at least figure 1 and related text, a method for forming a semiconductor apparatus, comprising: 
forming a first field-effect transistor (FET) that includes a first gate (WL<2>, [61]) on a substrate (21, [71]) of the semiconductor apparatus; 

forming a first routing track (WL<2>.M1, [61]) and a second routing track (WL<3>.M1, [61]) that is electrically isolated from the first routing track, each of the first and second routing tracks being provided on a routing plane stacked on the second FET along the direction (Z direction, [60]); 
forming a first conductive trace (PWL<2>, [61]) configured to conductively couple the first gate (WL<2>, [61]) of the first FET to the first routing track (WL<2>.M1, [61]); and 
forming a second conductive trace (PWL<3>, [61]) configured to conductively couple the second gate (WL<3>, [61]) of the second FET to the second routing track (WL<3>.M1, [61]).
Regarding claim 2, Maejima discloses the method of claim 1 as described above.
Maejima further discloses, in at least figure 1 and related text, stacking the second gate (WL<3>, [61]) directly above the first gate (WL<2>, [61]) along the direction (Z direction, [60]) substantially perpendicular to the substrate (21, [71]).
Regarding claim 3, Maejima discloses the method of claim 2 as described above.
Maejima further discloses, in at least figure 1 and related text, forming the first routing track (WL<2>.M1, [61]) and the second routing track (WL<3>.M1, [61]) above the second gate (WL<3>, [61]) along the direction (Z direction, [60]) substantially perpendicular to the substrate (21, [71]).
Regarding claim 4, Maejima discloses the method of claim 2 as described above.
.
Claim(s) 1, 8, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morikawa (US 2013/0200331).
Regarding claim 1, Morikawa discloses, in at least figures 3, 6A, and related text, a method for forming a semiconductor apparatus, comprising: 
forming a first field-effect transistor (FET) that includes a first gate (21p, [59]) on a substrate ([60], [62]) of the semiconductor apparatus; 
forming a second FET that is stacked on the first FET along a direction (upper direction perpendicular to a main face of the semiconductor substrate, [62], figures) substantially perpendicular to the substrate and includes a second gate (22p, [59]); 
forming a first routing track (GL1, [58]) and a second routing track (GL2, [58]) that is electrically isolated from the first routing track, each of the first and second routing tracks being provided on a routing plane (plane of GL1…GL4, [58]) stacked on the second FET along the direction (upper direction perpendicular to a main face of the semiconductor substrate, [62], figures); 
forming a first conductive trace (GC1, [58]) configured to conductively couple the first gate (21p, [59]) of the first FET to the first routing track (GL1, [58]); and 
forming a second conductive trace (GC2, [58]) configured to conductively couple the second gate (22p, [59])of the second FET to the second routing track (GL2, [58]).
Regarding claim 8, Morikawa discloses the method of claim 1 as described above.

Regarding claim 17, Morikawa discloses the method of claim 1 as described above.
Morikawa further discloses, in at least figures 3, 6A, and related text, forming a dielectric layer (12, [61], [89]) that includes one or more dielectric materials between the first gate (21p, [59]) and the second gate (22p, [59]), the dielectric layer separating and conductively isolating the first gate (21p, [59]) and the second gate (22p, [59]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Maejima (US 2009/0267128) in view of Basker (US 2017/0194436).
Regarding claim 15, Maejima discloses the method of claim 1 as described above.
Maejima does not explicitly disclose at least one of the first gate and the second gate includes a transition metal.
Basker teaches, in at least figure 8B and related text, the method comprising at least one of the first gate and the second gate includes a transition metal ([60]), for the purpose of providing low resistance metal for gates ([60]) thereby improving conductivity of gates.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed in Maejima to have the at least one of the first gate and the second gate including a transition metal, as taught by Basker, for the purpose of providing low resistance metal for gates ([60], Basker) thereby improving conductivity of gates.
Regarding claim 16, Maejima in view of Basker discloses the method of claim 15 as described above.
Basker further teaches, in at least figure 8B and related text, the transition metal is Ruthenium ([60]), for the purpose of providing low resistance metal for gates ([60]) thereby improving conductivity of gates.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG-HO KIM whose telephone number is (571)270-0276. The examiner can normally be reached Monday thru Friday; 8:30 AM to 5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG-HO KIM/             Primary Examiner, Art Unit 2811